Citation Nr: 0610026	
Decision Date: 04/06/06    Archive Date: 04/13/06	

DOCKET NO.  04-25 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a 
right C5-C7 radiculopathy.  



REPRESENTATION

Appellant represented by:	New York Division of Veterans 
Affairs



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from September 1971 to 
March 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York.  That rating decision granted the 
veteran service connection for a C5-C7 radiculopathy, 
attributable to the excision of a service-connected lipoma, 
and assigned a noncompensable evaluation.  The veteran 
disagreed with the assigned evaluation and initiated this 
appeal.  In May 2004, a decision review officer granted an 
increased evaluation to 20 percent, and made this increase 
payable from the date of the veteran's claim in November 
2002.  The appeal continues and is now ready for appellate 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  The clinical evidence on files shows that the residuals 
of a lipoma excision from the back of the neck at around C7 
resulted in neurological symptoms of the right arm, 
principally from above the right elbow down to the fingers, 
resulting in some pain, tingling and paresthesia, with 
increased pain on use, but there is only partial incomplete 
paralysis which is mild in nature as multiple examinations 
reveal essentially full and equal strength and reflexes and 
sensation of the right arm as compared with the nonaffected 
left arm.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for a 
right (dominant) C5-C7 radiculopathy have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.20, 4.124a, Diagnostic 
Code 8512 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The veteran was provided VCAA notice in December 2002.  This 
notification informed him of the evidence necessary to 
substantiate his claim, the evidence he was responsible to 
submit, the evidence VA would collect on his behalf, and 
advise he submit any relevant evidence in his possession.  
All records of the veteran's exclusive treatment with VA 
regarding the claimed disability were collected and are 
included in the claims folder.  The veteran was provided VA 
examinations and consultations for the purpose of identifying 
and quantifying the specific disability at issue during the 
pendency of the appeal.  These examinations are adequate for 
rating purposes.  The veteran was provided the laws and 
regulations implementing VCAA and governing awards of 
compensable evaluations for his neurological disability of 
the right arm in statements of the case issued in May and 
July 2004.  The veteran does not argue nor does the evidence 
on file suggest that there remains any additional relevant 
evidence that is uncollected for review.  VCAA is satisfied 
in this appeal.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The 1945 Schedule for Rating Disabilities (Schedule) will be 
used for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment of earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Any 
reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10.  

When an unlisted condition or disability is encountered, it 
is necessary to evaluate it under a closely related disease 
or injury in which not only the functions affected but the 
anatomical localization and symptomatology are closely 
analogous.  These are called analogous ratings.  38 C.F.R. 
§ 4.20.  

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function which is substantially less than that which 
would be reflected by a complete paralysis given with each 
nerve.  When the involvement is wholly sensory, the rating 
should be for the mild, or at most, the moderate degree.  
Ratings for the peripheral nerves are for unilateral 
involvement.  Incomplete paralysis of the lower radicular 
group for the dominant arm which is mild warrants a 
20 percent evaluation, which is moderate warrants a 
40 percent evaluation, and which is severe warrants a 
50 percent evaluation.  Complete paralysis of the lower 
radicular group, involving all intrinsic muscles of the hand, 
and some or all flexors of the wrist and fingers being 
paralyzed with substantial loss of use of the hand warrants a 
70 percent evaluation.  38 C.F.R. § 4.124a, Diagnostic 
Code 8512.  

Analysis:  Historically, the veteran has been in receipt of 
an award of service connection for multiple lipomas of the 
forearms, chest and thighs, with a 30 percent evaluation, 
effective from March 1974, the date of service separation.  
The record reveals that in January 2000, the veteran was 
admitted to a VA medical center for the surgical excision of 
multiple lipomas including at the right upper quadrant, right 
distal forearm, the medial right upper arm, the left lower 
back, and the right upper back.  This last lipoma of the 
right upper back was specifically noted to be "densely 
adhered to the underlying back musculature."  This surgery 
was performed without apparent incident documented in the 
surgical report.  In May 2000, the veteran was provided 
additional VA surgery for excision of three lipomas on the 
abdomen.  Later that month, he was admitted for excision of a 
final lipoma in the region of the right elbow.  The operative 
reports from these surgeries do not indicate any 
postoperative complications.  

However, following these surgeries, the veteran complained of 
pain, principally from above the right elbow to the right 
fingers, but occasionally from the neck into the right 
shoulder and down the right arm.  Nerve conduction studies 
revealed slightly diminished nerve velocities on the right 
compared to the left.  Motor strength, however, was 5/5 in 
the biceps, triceps, brachioradialis and wrist extensors 
bilaterally.  The abductor digiti quinti was 4.5/5 for the 
right and 5/5 on the left, and the same findings were made 
for the first dorsal interosseous.  Multiple muscles were 
evaluated as having 5/5 strength for both left and right 
arms.  A sensory examination revealed a loss of pinprick 
sensation in the distribution of the C5-C6 dermatome 
following a radicular pattern.  There was, however, no loss 
of sensation in the palm characteristics of the distal median 
nerve lesion.  The conclusion was that there was no 
electrical evidence to support a clinical diagnosis of carpal 
tunnel syndrome or ulnar neuropathy, but there was clinical 
evidence for C6 and C7 radiculopathy.  

A January 2003 VA neurological examination included the 
veteran's complaint of right arm pain occurring immediately 
after laser surgery for excision of lipomas.  He reported 
that during the surgical procedure he had a very sudden onset 
of an electric jolt which resulted in intermittent numbness 
in the right hand.  It was noted that earlier nerve 
conduction studies had ruled out carpal tunnel or ulnar 
neuropathy.  Examination revealed that biceps reflexes both 
right and left were equal, except the brachioradialis was 
moderately diminished on the right.  Motor strength was again 
noted as 5/5 in the biceps, triceps, brachioradialis, and 
wrist extensors.  There was mild diminution of the abductor 
digiti quinti on the right as well as the first dorsal 
interosseous on the right.  EMG studies were recommended.  It 
was suspected that the veteran had a cervical radiculopathy.  

VA EMG studies were performed in May 2003 corroborated a 
finding of a C7 radiculopathy, and a right C6 and C5 
radiculopathy and it was reported, as likely as not, that 
this radiculopathy was causally related to the veteran's 
prior lipoma surgery.  

VA outpatient treatment records reveal that the veteran has 
been provided pain medication, physical therapy, and nerve 
stimulation.  Further surgery to alleviate the veteran's 
symptoms has been ruled out.  Outpatient treatment in January 
2004 noted that the veteran had good grip strength.  There 
was an aching pain in the area of the right arm from elbow to 
fingers which increased with any pressure over the medial, or 
proximal area of the elbow.  The right elbow itself had full 
range of motion and pain was not produced with consistent 
motion of the elbow.  In March 2004, the veteran again 
described his principal symptom as a constant ache radiating 
from the upper arm down to his fingers.  In May 2004, the 
same symptoms were described.  Pain was described as not 
being too bad at this time, but he complained that pain 
increased with increase use of the arm.  

A preponderance of the competent clinical evidence on file is 
against an evaluation in excess of the presently assigned 
20 percent evaluation for the veteran's C5-C7 radiculopathy, 
resulting in neurological symptoms of the right arm.  It is 
certainly clear from all of the evidence on file that the 
veteran does not have a complete paralysis of any involved 
nerve, but that paralysis resulting in pain, paresthesia, and 
tingling and some slightly diminished diagnostic studies for 
the right as compared with the left arm, is only partial 
paralysis in nature.  In accordance with the guidance 
provided at 38 C.F.R. § 4.124a, when involvement of a 
radicular nerve is wholly sensory in nature, the rating 
should be for the mild, or at most the moderate degree.  Mild 
incomplete paralysis of the lower radicular group being used 
for rating by analogy warrants the presently assigned 
20 percent evaluation.  

It is noteworthy that all of the diagnostic studies including 
nerve conduction velocity studies and EMG's as well as 
physical examination most often characterize the veteran's 
neurological impairments as "mild" in nature.  The veteran's 
principal impairment of pain, paresthesia and tingling from 
the right elbow to fingers warrants the presently assigned 
20 percent evaluation in the absence of any significant 
evidence showing impairment of muscle strength, muscle 
atrophy or actual loss of functional use of the right arm.  

Multiple clinical evaluations reveal that the right 
(dominant) arm essentially functions equally to the 
unimpaired left in terms of motor strength, grip strength, 
range of motion and muscle mass.  Reflexes for both the right 
and left arm are essentially identical except for a mild 
diminishment on the right for the brachioradialis reflex.  
EMG studies revealed that voluntary activity was normal in 
all right arm muscles except the right biceps muscle showed a 
decrease interference pattern only.  Again, however, muscle 
strength has consistently been identified as essentially 
equal for both the right and left arm.  In the absence of 
competent clinical evidence revealing a greater degree of 
neurological impairment of the right arm in terms of strength 
and function, an evaluation in excess of 20 percent is not 
warranted.  


ORDER

Entitlement to an evaluation in excess of 20 percent for 
C5-C7 radiculopathy is denied.  


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


